Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-20 are allowable.
The prior art is silent with respect to:
Claim 1. A backup block in which page data included in the program data is backed up; a peripheral circuit configured to perform a plurality of program loops to program the program data in the selected memory cells; and control logic configured to control the peripheral circuit to back up any one of the page data while programming the selected memory cells in preset program loops among the plurality of program loops, in combination with other limitations.
Claim 12. A backup block in which page data included in the program data is backed up; a peripheral circuit configured to perform a plurality of program loops to program the program data in the selected memory cells; an erase controller configured to control an erase operation on the backup blocks before the plurality of program loops are performed or after all of the plurality of program loops are performed; a program loop counter configured to count the number of times the plurality of program loops are performed; a mode setting component configured to set a program mode for programming the program data based on the number of program loops counted by the program loop counter; and a backup performing component configured to control the peripheral circuit to back up any one of the page data while programming the selected memory cells in preset program loops among the plurality of program loops, in combination with other limitations. 
Claim 16. Backup blocks in which page data included in the program data is backed up, the method comprising: performing a plurality of program loops to program the program data in the selected memory cells; and backing up any one of the page data while programming the selected memory cells when preset program loops among the plurality of program loops are performed, in combination with other limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/Primary Examiner, Art Unit 2827